Citation Nr: 0726547	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-41 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date of October 28, 1997 for 
the award of service connection for the veteran's cause of 
death.   

2.  Entitlement to an effective date of October 28, 1997 for 
eligibility for Dependents' Educational Assistance pursuant 
to 38 U.S.C. Chapter 35.   


REPRESENTATION

Appellant represented by:	Ivan K. Mathew, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from March 1968 to August 
1970.  He died on July [redacted], 1989.  The appellant is the 
veteran's spouse.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which granted entitlement to service 
connection for the veteran's cause of death and eligibility 
for Dependents' Educational Assistance pursuant to 38 U.S.C. 
Chapter 35 effective June 1, 2003.  The appellant expressed 
disagreement with the effective date of June 1, 2003.  In 
September 2004, the RO assigned an effective date of October 
28, 1997 for the award of service connection for the 
veteran's cause of death and eligibility for Dependents' 
Educational Assistance pursuant to 38 U.S.C. Chapter 35.  The 
appellant continued to express disagreement with the 
effective and filed a timely appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Review of the record shows that the appellant did not receive 
proper Veterans Claims Assistance Act of 2000 (VCAA) notice 
for the claim for earlier effective dates for entitlement to 
service connection for the veteran's cause of death and 
eligibility for Dependents' Educational Assistance pursuant 
to 38 U.S.C. Chapter 35.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, not afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

In the present case, the appellant was provided with a VCAA 
notice letter in May 2006.  However, the notice letter was 
defective because it did not notify the appellant of the 
information or evidence necessary to substantiate the claims 
for earlier effective dates for the award of service 
connection for the veteran's cause of death and eligibility 
for Dependents' Educational Assistance pursuant to 38 U.S.C. 
Chapter 35.  The record also shows that the appellant was not 
provided with the VCAA notice pursuant to the Court's holding 
in Dingess.  Lastly, the Board notes that after the RO issued 
the May 2006 VCAA letter, the claims were not readjudicated.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  It 
appears as though copies of the claims file were sent to the 
Muskogee, Oklahoma, RO for readjudication, but the record is 
void of documentation showing such additional action.  See 
July 2006 Deferred Rating Action.  Thus, the Board finds that 
additional VCAA notice and readjudication of the claims is 
warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence necessary to 
substantiate claims for an earlier 
effective dates for the award of service 
connection for the veteran's cause of 
death and eligibility for Dependents' 
Educational Assistance pursuant to 
38 U.S.C. Chapter 35.  The notice should 
include appropriate notice as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   

2.  Readjudicate the claims for earlier 
effective dates for the award of service 
connection for the veteran's cause of 
death and eligibility for Dependents' 
Educational Assistance pursuant to 
38 U.S.C. Chapter 35.  See Deferred 
Rating Action dated in July 2006.  If all 
the desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the appellant and her 
representative.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



